Citation Nr: 0103487	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  97-11 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1941 to November 
1945.

This appeal is from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
regional office (RO), which denied service connection for the 
cause of the veteran's death and entitlement to Chapter 35 
Dependents' Educational Assistance.  The appellant appealed 
from both decisions, and the RO subsequently granted 
entitlement to Chapter 35 benefits.

The undersigned member of the Board of Veterans' Appeals 
(Board), assigned to decide this appeal by the Chairman of 
the Board, conducted a hearing in this case in June 1998.  
38 U.S.C.A. § 7107(c) (West Supp. 2000).

The Board remanded this case in October 1998 for additional 
development of the evidence.  The remand decision called the 
RO's attention to the appellant's claim of entitlement to 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C. § 1318.  The RO has not adjudicated 
this claim.  It is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in May 1995 of lung cancer due to or as 
a consequence of emphysema due to or as a consequence of 
asbestosis, with tobacco contributing.

2.  At the time of death, the veteran was service connected 
for major depressive episodes; psychoneurosis, anxiety state; 
organic amnestic syndrome secondary to benzodiazepine 
dependence; post-traumatic stress disorder, rated 100 percent 
disabling.

3.  Neither lung cancer, emphysema, asbestosis, nor nicotine 
addiction originated or was aggravated in service.

4.  Service connected neuropsychiatric illness did not 
immediately cause the veteran's death or make any causal 
contribution to the veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

Service medical records reveal normal lungs and chest on 
entrance physical examination.  The veteran received 
treatment in April 1945 for bronchitis, diagnosed as chronic.  
He returned to duty after having a chest x-ray.  A November 
1945 separation physical examination was negative on 
examination of the lungs; chest x-ray was negative.  The 
report also showed anxiety and battle fatigue.

The veteran's service personnel records reveal he served in 
the infantry, last as an instructor teaching the maintenance, 
care, repair and functioning of small weapons.  His 
separation qualification record showed his civilian 
occupation prior to service as plumber.  He installed and 
repaired air, gas, water, and waste disposal systems, beat, 
cut, reamed, and threaded pipes.

In November 1945, VA granted service connection for anxiety 
state, symptomatic at discharge.

On VA examination in August 1946, the veteran reported his 
employment as a plumber since separation from service.  
Respiratory examination and chest x-ray were normal.  
Psychiatric examination diagnosed psychoneurosis, anxiety 
state.

VA psychiatric examination in October 1948 showed the 
veteran's continuing employment as a plumber.  The examiner 
continued the prior diagnosis.

May 1973 hospital records from East Jefferson General 
Hospital (EJGH) showed the lungs clear on chest x-ray.  A 
December 1974 pulmonary function test revealed mild to 
moderate obstructive ventilatory impairment.  Medical records 
from I. Fisher, M.D. of December 1974 to April 1978 showed he 
saw the veteran for multiple times for multiple complaints 
including cough and nasal drip, right chest pain, chest cold 
and fever, pain over the sternum, precordial chest pain and 
cough, nasopharyngitis and tracheobronchitis.  Chest x-rays 
in June 1974, September 1975, May 1977 and August 1977 were 
all normal.

In March 1978, the veteran he had colostomy surgery for a 
perforated diverticulum.  The colostomy was closed in June 
1978.

On VA examination in June 1978, the veteran's respiratory 
system was clear.  Psychiatric examination continued the 
diagnosis of anxiety neurosis, moderate, with prognosis for 
continued chronic course with variations in severity 
responsive to current stresses.

An August 1978 record from Tulane University Medical Center 
noted the veteran's history of diagnosis of emphysema five 
years previously and his current complaint of shortness of 
breath after walking three to four blocks quickly.  
Examination produced a diagnosis of mild chronic obstructive 
pulmonary disease (COPD).

The veteran saw E. Cook Jr., M.D., a specialist in pulmonary 
diseases, in March 1986.  Historically, the veteran informed 
Dr. Cook that he was 69 and had begun working in plumbing and 
pipefitting at age 21, mostly on industrial jobs in which he 
tack welded and worked next to pipe insulators.  He reported 
that he frequently took home the cheese cloth coverings of 
the asbestos insulated pipes to use as rags.  He did tear-out 
work with insulated pipes and some reinsulating.  He reported 
that he never wore any protective device.  He retired in 1978 
because of gastrointestinal illness.  He reported being a 
cigarette smoker for over 50 years.  Examination of the lungs 
revealed bilateral posterior dry crackles.  Chest x-ray study 
showed bilateral irregular linear densities in the lungs 
compatible with an interstitial fibrotic pattern.  Pulmonary 
function test (PFT) demonstrated mild flow obstruction and 
mild reduction in diffusing capacity with normal total lung 
capacity.  Dr. Cook opined that the interstitial fibrosis on 
x-ray was compatible with the type found in asbestosis and 
that the dry crackles were compatible with an interstitial 
fibrotic pattern.  Dr. Cook opined that the veteran's primary 
functional abnormality was mild obstructive process, most 
likely secondary to lifelong cigarette smoking.

A VA rating decision of August 1978 increased the disability 
rating for service-connected psychoneurosis from 10 percent 
to 30 percent and awarded nonservice-connected pension.  
Acute bronchitis per the veteran's private physician's 
report, noncompensably disabling, was among listed 
nonservice-connected conditions.

The veteran had another evaluation at Tulane University 
Medical Center in July 1987.  Historically, the veteran 
reported that he worked as a plumber and pipe fitter from 
1939 until he served in the Army as an infantryman from 1941 
to 1945.  He resumed pipe fitting after service, working 
along side pipe insulators, and he did a good deal of 
insulation rip out.  The veteran reported smoking since his 
teens and having an attack of pleurisy right after World War 
II.  The examiner noted current complaints of shortness of 
breath on exertion and of resting precordial chest pain.  
Upon physical examination, pulmonary function tests (PFT), 
and x-ray study, the examiner opined that the veteran had 
chronic obstructive lung disease probably caused by cigarette 
smoking, and there was no radiographic evidence of asbestos 
effects.

In a January 1988 report of December 1987 follow-up 
examination, Dr. Cook opined that the veteran had 
interstitial fibrosis and crackles in his chest compatible 
with asbestosis, with an increase in an obstructive component 
since March 1986, attributable to his long history of 
cigarette smoking.  Dr. Cook noted he had encouraged the 
veteran to cease cigarette smoking.  Dr. Cook noted that the 
currently found decrease in the veteran's diffusion capacity 
was probably related to asbestosis and could represent 
progress of the disease.

A chest computed tomography (CT) study at EJGH in December 
1989 showed a one cm solitary nodule of uncertain 
significance or chronicity.  Chest x-ray studies at EJGH in 
January 1990 showed a 12 to 13 mm nodule, noted as seen 
previously.  September 1990 showed chronic pulmonary changes.  
A July 1991 chest CT showed progression of fibronodular 
changes in the right lung apex.  The appellant had 
echocardiogram in November 1991 and cardiac catheterization 
at EJGH in December 1991, which together showed congestive 
cardiomyopathy with severely depressed left ventricular 
dysfunction and significant single vessel coronary artery 
disease.  He subsequently had a seizure, and a January 1992 
electrocardiogram (EEG) showed findings consistent with 
underlying destructive brain lesion; no epileptiform activity 
was noted.

January to March 1992 records from M. Palmer, M.D., show 
follow-up for seizure.  In March 1992, Dr. Palmer noted the 
appellant's report that the veteran was totally inactive, 
spending his time watching television or staring at blank 
walls.  The appellant reported that he took vitamins and his 
medications regularly and had had no seizure-like episodes.

In a June 1992 statement, J. Conway, M.D., reported that the 
veteran had been under his care since 1989.  Dr. Conway 
reported the veteran was partially disabled because of 
injuries and nervousness associated with his World War II 
experiences.  Dr. Conway had known the veteran as extremely 
nervous for as long as he had cared for him, having a resting 
tremor as an expression of the severity of the nervousness, 
and eventually developing hypertension due to it.  The doctor 
reported EJGH admission in November 1991 for treatment of 
hypertension.  The appellant had a grand mal seizure shortly 
thereafter, which Dr. M. Palmer followed.  Dr. Conway 
described the veteran as extremely nervous, very dependent on 
his wife, even to answer questions, and increasingly 
forgetful; he was unable to name his medication.  He reported 
long-term tranquilizer therapy, with recent addition of anti-
depressant and anti-seizure medication.  He reported the 
appellant had headaches increasingly often, probably tension 
type, unrelated to hypertension because hypertension was 
controlled with medication.

On VA psychiatric examination in June 1992, the examiner 
reviewed the veteran's psychiatric history since service.  
The examiner noted current psychiatric medications.  The 
veteran complained of constant anxiety, feeling depressed, 
sad, early and late insomnia, loss of motivation and 
interest, irritability, and dependence on his wife.  He also 
complained of difficulty remembering things.  The examiner 
noted the veteran was very anxious during the interview, and 
his wife came in to provide information.  The veteran 
produced lists of problems and medications prepared by his 
wife.  His thought process showed poverty of speech.  Content 
was negative for hallucinations or delusions.  The veteran 
felt suicidal, and his mood was very depressed.  His affect 
was labile and he cried during the interview.  He was 
oriented times three.  His concentration was decreased.  His 
memory was good for immediate recall.  He had problems with 
remote recall.  The examiner opined that the veteran was not 
competent to handle his financial affairs because of 
cognitive deficits, especially lack of concentration and 
memory problems.  The diagnosis was major depressive 
episodes, benzodiazepine dependence, organic amnestic 
syndrome secondary to the benzodiazepine dependence, post-
traumatic stress disorder, and history of alcohol abuse.  The 
examiner listed heart disease, hypertension, COPD, and 
seizure disorders as the veteran's physical disorders.

In a February 1993 rating decision, VA found the veteran to 
be 100 percent disabled by service-connected psychiatric 
disability and incompetent to manage VA funds.  His wife 
became his custodian for VA benefit purposes.

Hospital records from EJGH of March 1993 to May 1995 show 
that in March 1993, the veteran had biopsy of bronchial 
washings, smears, and cytology brush, all negative for 
malignant cells.  A September 1994 needle biopsy of the right 
lung was positive for malignant cells consistent with poorly 
differentiated large cell cancer, apparently adenocarcinoma.

In a November 1994 statement in support of the veteran's 
application to VA for authorization of fee basis treatment, 
Dr. Conway stated the veteran needed "fine touch" 
management of unique medical problems because of his many 
diagnoses and the need for sensitive medical management 
inappropriate to a clinical system.  In February 1995, Dr. 
Palmer noted on seizure follow-up that the veteran had an 
apparent combination of neuropathy and radiculopathy of 
uncertain cause, possibly secondary to Dilantin.

In May 1995, the veteran was admitted to EJGH with known 
carcinoma of the lung, status post radiation therapy, for 
worsening back pain and generalized deterioration of status.  
The admitting diagnoses were probable recurrent carcinoma, 
prerenal azotemia, post-obstructive pneumonia, and severe 
dyspnea with acute respiratory insufficiency.  Multiple 
problems were uncovered during hospitalization.  Bone scan 
was suspicious for metastatic disease.  Portable chest x-ray 
showed an increasing mass-like consolidation of the right 
hilar and suprahilar region and possible loculated 
pneumothorax anteriorly and superiorly in the right upper 
region, patchy parenchymal consolidation in the left mid to 
upper lung zone and in the right middle lobe region.  After 
planning radiation therapy for the lumbosacral metastases, 
the veteran's condition deteriorated, and it was felt his 
prognosis was grave.  After discussion with the veteran's 
wife, the "do not resuscitate" order was given, with the 
plan for supportive care only.  Dr. McCullough, the veteran's 
attending physician, pronounced death at 4:00 p.m., May 30, 
1995.

On the veteran's death certificate, Dr. McCullough reported 
lung cancer of six months' duration as the immediate cause of 
death, due to or as a consequence of emphysema of 10 years' 
duration, due to or as a consequence of asbestosis of 10 
years' duration.  Dr. McCullough indicated tobacco as a 
significant condition contributing to death but not resulting 
in the underlying cause.

In a September 1995 statement, Dr. McCullough reported that 
he had treated the veteran from August 1991 until his death.  
He stated the veteran had signs and symptoms of asbestos 
exposure on his chest x-ray and did eventually develop a 
malignancy that led to his death.  The doctor stated that he 
felt strongly that asbestos exposure was a strong 
contributing factor in the veteran's death, and it was 
possible that he would not have developed lung cancer without 
asbestos exposure.

The appellant testified at a VA hearing in June 1996.  Her 
representative reported that the veteran had suffered from a 
psychoneurosis rated 100 percent disabling in 1992.  The 
representative was asserted that the 1978 rating decision 
showed the veteran as service connected for acute bronchitis.  
The appellant asserted that the veteran's service-connected 
psychiatric disorder had not allowed him to actively 
participate in his care because of his state of mind.  The 
appellant testified that the veteran had taken many 
medications for many disorders, service-connected and 
nonservice-connected, and he had not actively participated in 
his care.  She reported that she managed his medication and 
gave him his pills, because he was incapable of knowing what 
medication he was taking and when to take it.  She reported 
the veteran did not seek treatment from VA over the years 
because he did not trust VA.  She said she noticed his 
condition deteriorating emotionally from about the time of 
the ruptured diverticulum in 1978.  She stated that as his 
physical condition worsened, his mental condition worsened, 
but he refused psychiatric treatment.  She reported an 
incident in which the veteran refused to let VA draw blood in 
an examination, asserting he had his blood drawn monthly by 
his private physician, and he did not trust VA to use clean 
needles.  She said he also refused to cooperate with a 
pulmonary examination and he refused all treatment from VA.

The appellant reported that there came a time that Dr. 
Conway, who treated the veteran's lung condition, concluded 
that the veteran could not manage his own medical care.  She 
stated that she prepared and gave him his medication for 
eight or 10 years before his death.  She testified that he 
never refused his medication from her, which she always gave 
him.  She reported that she urged him to learn what his 
medications were, but he declined, stating he was unable.  
She testified that she was a registered nurse, and she tried 
to give him very good medical care.  She stated that he did 
not resist getting medical care, trusting her completely, and 
going along with whatever care she indicated was needed for 
his physical problems including attending appointments, but 
he was not independent in his thinking.  She said he ate 
well, but only if she prepared his food, otherwise he would 
not eat.  She stated that his medical care was dependent upon 
his trust in her, because he would not have gotten any if 
left on his own.  She described his reliance on her to attend 
to other of his activities of daily living.

In a July 1996 statement, Dr. Conway reported that he cared 
for the veteran from March 1989 until his death.  He reported 
that the veteran had a profound neurosis and asbestos-related 
lung disease, which ultimately was the cause of his death.  
He reported that the veteran was quite dependent on his wife 
and that he would not have been able to care for himself 
without his wife's assistance.  In a June 1998 statement, Dr. 
Conway reported about the veteran's low back disorder due to 
a congenital lumbar deformity and its contribution over time 
to his unemployability and his need for assistance with 
activities of daily living.

The appellant and J.M. testified at a hearing before the 
undersigned in June 1998.  The appellant testified that she 
was a registered nurse who practiced from 1947 to 1985, when 
she retired.  She asserted that the veteran had been totally 
disabled by his service-connected psychiatric disorder since 
1978.  She described the veteran's mental deterioration from 
about the time of his colon surgery in 1978 and his 
increasing dependence on her for assistance with activities 
of daily living and decision making regarding their home, 
financial care, and his health care.  She described his 
increasing social isolation.  She essentially reiterated her 
June 1996 testimony regarding her role in his medical 
maintenance, the veteran's compliance with her care, and his 
indifference to his medical care other than to the extent he 
complied with her management.  She reported that he never had 
psychiatric treatment, but his current various internists 
over time prescribed tranquilizers.  She reported that each 
of the veteran's doctors ended up interviewing her to learn 
his current status, because he was unresponsive.  She 
reported the same experience during nine years in which her 
husband prosecuted a medical malpractice lawsuit based on 
1978 gastrointestinal surgery; she had to respond for him in 
legal proceedings.  She reported that medical records from 
1978 were unavailable because of loss by fire or a 
physician's death.  The appellant stated, essentially, that 
she felt VA had avoided its responsibility for his care 
because she had been a registered nurse.  She felt that VA 
saved thousands of dollars by not treating the veteran.

J.M. testified that she knew the veteran for approximately 22 
years, beginning about 1975.  She reported that she knew the 
veteran to be attached to his wife to the degree that he did 
not want her to go grocery shopping alone; he preferred to go 
along.  She described his nervous behavior and his tremor.  
She reported that he had terrible health.  She reported that 
he was unable to put his medications together or remember 
doctor appointments.  She related that on one occasion, about 
1980, the veteran and the appellant took a month long 
vacation in Mexico, after which the veteran could not 
remember where he had been.  She reported that he had refused 
psychiatric treatment.  She reported he was a very 
controlling person and wanted to be in control all of the 
time.

Subsequent to the June 1998 hearing, the appellant submitted 
extensive medical records from East Jefferson General 
Hospital and from physicians mentioned in the synopsis of 
medical records reported above.


II.  Analysis

The appellant has submitted a complete application for 
Dependency and Indemnity Compensation (DIC) benefits.  The VA 
has obtained, or the appellant has provided all evidence of 
which the record provides notice, or the appellant has 
testified that certain private records are unobtainable due 
to fire or the decease of a practitioner.  There are no 
outstanding notice requirements that VA must satisfy before 
deciding the merits of this case.  VA need not obtain a 
medical opinion in this case, because the evidentiary 
criteria necessitating that VA obtain a medical opinion are 
not met.  VA has discharged its duty to assist the appellant 
to prosecute her claim for DIC based on service connection of 
the cause of the veteran's death.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In seeking service connection for the cause of the veteran's 
death, the appellant seeks to establish that the veteran's 
death resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110 (West Supp. 
2000).  Such a disability is called "service connected."  
38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2000).

The appellant must establish that the veteran died of a 
service-connected or compensable disability.  38 U.S.C.A. 
§§ 1310(a) (West 1991).  Under the pertinent regulation, 
service connection is established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a) (2000).  A service-connected disability 
is the principal cause of death when that disability, 
"singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b).  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

The appellant did not argue direct service connection of lung 
cancer, emphysema, asbestosis, or smoking.  For completeness, 
the Board will analyze the evidence regarding these bases of 
service connection for the cause of the veteran's death.

There is no evidence of record that the veteran developed or 
suffered aggravation of lung cancer in wartime service.  
38 U.S.C.A. § 1110 (West Supp. 2000).  Therefore, the 
veteran's cancer cannot be service connected as a later 
occurrence of chronic disease shown as such in service.  See 
38 C.F.R. § 3.303(b) (2000).  The only respiratory condition 
shown in service was bronchitis.  Although diagnosed as 
chronic, the use of that term does not prove bronchitis was 
in fact a chronic disease such that any later occurrence is 
service connected.  Id.  The negative separation examination 
report and diagnosis years after service of acute bronchitis 
make a preponderance of evidence against finding it was 
chronic in service.

Moreover, no medical evidence of record shows that bronchitis 
caused or contributed to the veteran's development of or 
contributed to his death by lung cancer, or, even more 
remotely, to the development of any of the underlying causes 
listed on the death certificate.  Consequently, even if the 
veteran had incurred chronic bronchitis in service, it would 
be unavailing to the current claim.  Incidentally, the 
appellant's representative at the April 1996 hearing erred; 
the August 1978 rating decision did not grant service 
connection for bronchitis, it listed acute bronchitis as 
nonservice-connected in the context of adjudicating a claim 
for nonservice-connected pension benefits then under 
adjudication.

There is no evidence of asbestos exposure in service.  The 
history given to Tulane Medical Center in July 1987, 
ironically, tends to show that the veteran's period of 
military service was a respite from asbestos exposure 
throughout his working life, which began before his military 
service.  There is no evidence that the veteran had 
asbestosis prior to service that could have been aggravated 
by service, or that asbestosis developed during service; 
chest examination including x-ray examination on separation 
showed the lungs as clear.  Consequently, he must be presumed 
sound on entrance, 38 C.F.R. § 3.304(b) (2000), and there is 
no predicate finding of pre-existence to permit consideration 
of aggravation of asbestosis in service.  See 38 C.F.R. 
§ 3.306 (2000).  Absent any evidence pertinent to service 
indicating asbestosis, there is no evidence to permit service 
connection of a disease first diagnosed after service based 
on all of the evidence including evidence related to service.  
See 38 C.F.R. § 3.303(d) (2000).

The record is devoid of any evidence that indicates 
incurrence or aggravation of emphysema in service.  The 
August 1978 Tulane history identified emphysema as then 
diagnosed five years previously.  The record is otherwise 
silent, and the Board cannot draw any conclusion on a silent 
record.

The death certificate and other medical records indicate 
smoking cigarettes made some contribution to the veteran's 
death.  There is no evidence that the veteran acquired 
nicotine addiction in service, or that smoking in service 
caused his lung cancer.  To the contrary, Dr. McCullough 
stated that but for asbestos exposure, the veteran might not 
have developed lung cancer.  Smoking was not a service-
connected cause of death.  38 C.F.R. § 3.303(a).

Turning to the appellant's specific theory, she asserts that 
the veteran's service-connected, totally disabling 
psychiatric disorder was a contributory cause of death, 
because it rendered him unable to participate in his medical 
care.  The Board cannot find any merit in her specific 
argument.

The psychiatric disability did not affect the physiologic 
functioning of a vital organ in any way that rendered the 
veteran materially less able to resist the effects of other 
disease or injury primarily causing death, nor was the 
psychiatric disability of the sort for which such 
debilitation must be presumed.  38 C.F.R. § 3.312(c)(3).  
Moreover, the primary cause of death, lung cancer, was by its 
nature so overwhelming that eventual death could be 
anticipated irrespective of the coexisting totally disabling 
psychiatric disability.  38 C.F.R. § 3.312(c)(4).

Nothing in the record shows any mechanism by which the 
veteran's inability to care for himself caused or contributed 
to the cause of his death, or combined with any other cause 
of his death to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).  The most significant flaw 
in the appellant's theory is that there is no evidence that 
he suffered any lack of necessary medical care because he did 
not manage his care.  She twice testified that she was a 
registered nurse who carefully managed the veteran's 
medicinal regimen.  She testified that he attended 
appointments, and the record reveals he underwent radiation 
therapy.

Hypothetical circumstances are readily imagined in which 
grave consequences arise from inability to attend to one's 
medical care because of mental illness, but such hypothetical 
circumstances did not exist in this case.  The obstacles that 
were in fact overcome in obtaining the veteran's care were 
not themselves a cause of death.

In fact, the veteran did not suffer a lack of medical care 
because of his psychiatric disability, nor does the evidence 
show any other way in which the fact of his inability to 
participate in his care caused or contributed to his death.  
It is immaterial that circumstances that did not exist might 
have hastened his death.  While the Board is sympathetic to 
the burden the appellant bore in caring for the veteran, his 
service-connected psychiatric disability did not cause or 
contribute to his death.  38 C.F.R. § 3.312 (2000).  The 
preponderance of the evidence is against the claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

